Citation Nr: 0909150	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety, and a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 
1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.

In September 2007, the Board remanded this matter to the RO 
via the AMC for due process considerations, to obtain Social 
Security Administration records and to comply with VCAA 
notification requirements.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's acquired psychiatric disorder was caused by, or 
aggravated by, active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has stated that his current acquired psychiatric 
disorder is due to his time in service.

The Veteran was afforded a VA psychiatric evaluation in 
February 2003.  The examiner diagnosed post-traumatic stress 
disorder (PTSD) and major depressive disorder with suicidal 
inclinations.  Based upon that examination and VA treatment 
records with similar diagnoses, the Board granted service 
connection for PTSD in a September 2007 decision.  In that 
same decision, the Board remanded the current claim in order 
to obtain Social Security Administration (SSA) records that 
were not yet in evidence.

The Veteran was granted SSA disability benefits in an August 
2006 decision that noted diagnoses of bipolar disorder, 
depressive disorder, and generalized anxiety disorder.  
Indeed, a December 2003 psychiatric evaluation by Dr. "A.", 
particularly mentioned in the SSA decision, included 
diagnoses of bipolar II disorder, PTSD, generalized anxiety 
disorder, and depersonalization disorder.  Dr. A. stated that 
the Veteran's depression began at age 15 when his father died 
and was exacerbated by his time in service, as well as the 
death of his mother in 1996.  

Additionally, a psychiatric evaluation by Dr. "H." in July 
2002 resulted in similar diagnoses of depressive disorder, 
adjustment disorder with anxious and depressive mood, and 
PTSD from a gunshot wound.

One slightly conflicting medical opinion resulted from a 
September 2005 evaluation by Dr. "B.", who opined that the 
Veteran's severe depression and anxiety stemmed from his PTSD 
from service in the Gulf War.  However, in January 2006, Dr. 
B. later gave the Veteran separate diagnoses of both PTSD and 
recurrent severe major depressive disorder, without the 
earlier opinion regarding causation.

Giving the Veteran the benefit of the doubt that the acquired 
psychiatric disorder originated in service or was aggravated 
by service, the Board finds that the VA and private medical 
opinions are entitled to great probative weight.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the 
appeal is granted.

While the Veteran has been found to have an acquired 
psychiatric disorder originating in or aggravated by service, 
the nature and extent of this disability is not before the 
Board at this time.  Many of the problems the Veteran 
experiences as the result of this disability may already be 
compensated for by the service connected PTSD.  In any event, 
this issue is not before the Board at this time. 

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  






ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


